Order entered September 9, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00013-CR

                         LEON BARNES III, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the County Criminal Court No. 10
                           Dallas County, Texas
                    Trial Court Cause No. M20-22544-L

                                     ORDER

      Before the Court is appellant’s September 6, 2022 fourth motion for

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief filed by October 6, 2022. If appellant fails to file his brief by

October 6, 2022, the Court will abate this case for a hearing in the trial court to

determine why the brief has not been filed. See TEX. R. APP. P. 38.8(b).


                                             /s/   ERIN A. NOWELL
                                                   JUSTICE